DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 02/03/2020 for application number 16/780,696.  
Claims 1-20 are presented for examination.  Claims 1, 8, and 18 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/949,327 filed on 12/17/2019 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021, 07/01/2021, and 10/13/2021 have been considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1 hereinafter Emery).

Regarding Claim 1, Emery teaches a computer-implemented method for enabling conversational bot communications ([0029] method for facilitating conversations between users and conversational bots; [0122] methods of facilitating a user-machine conversation embodied in programming), the method comprising:
maintaining a marketplace comprising an identity of a plurality of skills, each of the plurality of skills associated with a manifest and a conversational bot ([0052] fig. 5 illustrates an exemplary diagram of a conversational bot routing engine; [0066] total list of bots stored in the conversation bot recommender; [0062] the conversation bot recommender can determine one or more matching bots using one of the bot recommendation models; a bot recommendation model used to map the features of the query and/or the user to a corresponding bot, based on historical data - thus, based on the features of the query, the bot recommender (i.e., marketplace) determines matching bots (i.e., associated with the skill to answer the query) and the features of the query are mapped to the bot (i.e., manifest)); 
receiving a request for execution of a specific skill ([0062] the conversation bot recommender receive a bot selection request from the user request analyzer and/or a bot switch request from the bot reply analyzer); 
identifying a plurality of conversational bots, each of the plurality of conversational bots being associated with a manifest for executing the specific skill ([0062] based on the requests and a corresponding query, the conversation bot recommender determine one or more matching bots using one of the bot recommendation models; a bot recommendation model used to map some features of the query and/or the user to a corresponding bot - thus, the matching bots are associated with/ mapped to the features of the query (i.e., associated with a manifest) for executing the skill to answer the specific query).
Emery's conversational bot routing embodiment does not expressly teach wherein ranking the plurality of conversational bots and causing the specific skill to be executed by the highest ranked conversational bot. 
However, Emery's conversational bot recommender embodiment teaches wherein ranking the plurality of conversational bots ([0083] fig. 9 illustrates an exemplary diagram of a conversational bot recommender and it includes a matching bot ranker; [0091] the matching bot ranker receive the matching bots with their confidence scores from the matching bot confidence score determiner and rank the matching bots based on their respective confidence scores) and causing the specific skill to be executed by the highest ranked conversational bot ([0093] the bot switch instruction generator generate an instruction to switch to a top ranked bot in the list when the top ranked bot satisfies a condition based on the bot switch threshold).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein ranking the plurality of conversational bots and causing the specific skill to be executed by the highest ranked conversational bot, as taught by Emery's conversational bot recommender embodiment into the conversational bot routing embodiment. Doing so would be desirable because it would allow for users to easily discover an appropriate bot for their current use case and provide an improved solution for facilitating conversations between users and conversational bots (Emery [0004]-[0005]).  

As to dependent Claim 4, Emery teaches all the limitations of claim 1.  Emery further teaches wherein the request for execution of the specific skill is received from a first conversational bot ([0039] the conversational bot routing engine  communicate with the user to enable efficient, natural task-oriented interactions between the user and one or more bots; the conversational bot routing engine receive a request from the web/app server or directly from the user, for starting an online dialog with the user; the online dialog/ chat session allow the user to receive answers to inquiries and receive information from a bot via the conversational bot routing engine - thus, received from a first conversational bot).  

Claim 18 is a storage device/ medium claim corresponding to the method claim 1 above and therefore, rejected for the same reasons.  Emery further teaches a computer-readable storage device comprising executable instructions executable by the one or more processors ([0121]-[0122] computing device including data storage/ memory for program instructions to be executed by the CPU; methods of facilitating a user-machine conversation embodied in programming; program aspects of the technology typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium).

Claims 2-3, 8-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emery in view of Koukoumidis et al. (US 2018/0287968 A1 hereinafter Koukoumidis).

As to dependent Claim 2, Emery teaches all the limitations of claim 1.  Emery further teaches wherein populating the marketplace ([0066] the new bot generator receive the request from the conversation bot recommender and generate a new bot based on the query; the new bot generator located at a third party; the new bot added to a total list of bots stored in the conversation bot recommender), the populating comprising:  identifying a new skill ([0044] the conversational bot routing engine generate a new bot to fit the query either by itself or by a third party - thus, identifying a new skill to answer the query); and adding the new skill to the marketplace ([0066] the new bot generator receive the request from the conversation bot recommender and generate a new bot based on the query; the new bot generator located at a third party; the new bot  added to a total list of bots stored in the conversation bot recommender).  
However, Emery fails to expressly teach wherein crawling a plurality of website directories; identifying a new skill from the crawling of the plurality of website directories.  
In the same field of endeavor, Koukoumidis teaches wherein crawling a plurality of website directories ([0107] when the search engine creates its index, such as through crawling information placed on the internet, bots that are provided by a domain may be discovered); identifying a new skill from the crawling of the plurality of website directories ([0107] operation 506 queries a known or registered bot directory; when the search engine creates its index, such as through crawling information placed on the internet, bots that are provided by a domain may be discovered; the presence of these bots can be placed in a directory; bots are known through discovery process).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein crawling a plurality of website directories; identifying a new skill from the crawling of the plurality of website directories, as suggested in Koukoumidis into Emery.  Doing so would be desirable because it would provide an environment for the user to interact with multiple bots and to discover whether a conversation bot exists (Koukoumidis [0015]).  

As to dependent Claim 3, Emery teaches all the limitations of claim 1.  However, Emery fails to expressly teach wherein the ranking is based on a website ranking for a plurality of websites, and wherein each of the plurality of websites is associated with one of the plurality of conversational bots.  
 In the same field of endeavor, Koukoumidis teaches wherein the ranking is based on a website ranking for a plurality of websites ([0047]-[0049] the bot answers ranked and ranking can be based on which bot is more popular than the others; [0107] crawling information placed on the internet and bots that are provided by a domain be discovered (i.e., websites associated with conversational bots)), and wherein each of the plurality of websites is associated with one of the plurality of conversational bots  ([0107] the search engine creates its index through crawling information placed on the internet and bots that are provided by a domain may be discovered; the presence of these bots can be placed in a directory along with the associated domain, web address - thus, websites associated with one of the plurality of conversational bots).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the ranking is based on a website ranking for a plurality of websites, and wherein each of the plurality of websites is associated with one of the plurality of conversational bots, as suggested in Koukoumidis into Emery.  Doing so would be desirable because it would provide an environment for the user to interact with multiple bots and to discover whether a conversation bot exists (Koukoumidis [0015]).  

Regarding Claim 8, Emery teaches a system for enabling conversational bot communications ([0029] system for facilitating conversations between users and conversational bots), comprising: 
a memory for storing executable program code ([0120]-[0121] a computing device used to realize the system; computing device including data storage/ memory for program instructions to be executed by the CPU) ; and 
one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code ([0121] the computing device including central processing unit (CPU) and  data storage/ memory for program instructions to be executed by the CPU) and operative to: 
maintain a marketplace comprising an identity of a plurality of skills, each of the plurality of skills associated with a manifest and a conversational bot ([0052] fig. 5 illustrates an exemplary diagram of a conversational bot routing engine; [0066] total list of bots stored in the conversation bot recommender; [0062] the conversation bot recommender can determine one or more matching bots using one of the bot recommendation models; a bot recommendation model used to map the features of the query and/or the user to a corresponding bot, based on historical data - thus, based on the features of the query, the bot recommender (i.e., marketplace) determines matching bots (i.e., associated with the skill to answer the query) and the features of the query are mapped to the bot (i.e., manifest)); 
receive a natural language input comprising one of: a query, and a command ([0050] fig. 4 shows a user submits a query to a weather bot, where the query is: What is the weather like in Sunnyvale tomorrow?; [0053] the user request analyzer can analyze the user request to determine a user query; [0062] the conversation bot recommender receive a bot selection request from the user request analyzer and/or a bot switch request from the bot reply analyzer); 
identify a specific skill needed to complete a task associated with the natural language input ([0062] based on the requests and a corresponding query, the conversation bot recommender determine one or more matching bots using one of the bot recommendation models); 
identify a plurality of conversational bots, each of the plurality of conversational bots being associated with a manifest for executing the specific skill ([0062] based on the requests and a corresponding query, the conversation bot recommender determine one or more matching bots using one of the bot recommendation models; a bot recommendation model used to map some features of the query and/or the user to a corresponding bot - thus, the matching bots are associated with/ mapped to the features of the query (i.e., associated with a manifest) for executing the skill to answer the specific query);
 rank the plurality of conversational bots ([0083] fig. 9 illustrates an exemplary diagram of a conversational bot recommender and it includes a matching bot ranker; [0091] the matching bot ranker receive the matching bots with their confidence scores from the matching bot confidence score determiner and rank the matching bots based on their respective confidence scores).
However, Emery fails to expressly teach wherein cause an identity of a plurality of highest-ranked conversational bots to be surfaced.
In the same field of endeavor,  Koukoumidis teaches wherein cause an identity of a plurality of highest-ranked conversational bots to be surfaced ([0042]-[0047] the bots provide the following answers: Bot1: We have a special tonight. Large pepperoni pizza for $5.99; Bot2: We can help with that. Let's get started. What type of pizza do you want?; Bot3: Our delivery time is only 20 min. Fastest in the region!, etc.; the system selects one or more answers for display and/or fuses the answers into one or more answers for display; the answers are selected for display and the bots answers can be ranked; [0060] the system identifies results that have associated bots and the user interface can surface the bots ).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein cause an identity of a plurality of highest-ranked conversational bots to be surfaced, as suggested in Koukoumidis into Emery.  Doing so would be desirable because it would provide an environment for the user to interact with multiple bots and to discover whether a conversation bot exists (Koukoumidis [0015]).  

As to dependent Claim 9, Emery and Koukoumidis teach all the limitations of claim 8.  Koukoumidis further teaches wherein receive a selection of one of the highest-ranked conversational bots ([0061] by clicking or otherwise activating the indicator, the system can open an area, window or other region that reveals the bot interface to the user; a user that activates indicator will be presented with a chat bot which has an area where input can be made directly to the chat bot); and cause the selected conversational bot to execute the specific skill ([0061] by clicking or otherwise activating the indicator, the system can open an area, window or other region that reveals the bot interface to the user; a user that activates indicator will be presented with a chat bot which has an area where input can be made directly to the chat bot ; this allows a user to directly interact with a selected bot and see the responses from the bot directly).  

As to dependent Claim 10, Emery and Koukoumidis teach all the limitations of claim 8.  Emery further teaches wherein assign a score to each of the plurality of conversational bots, the score used to rank the plurality of conversational bots ([0091] rank the matching bots based on their respective confidence scores).  

As to dependent Claim 11, Emery and Koukoumidis teach all the limitations of claim 10.  Koukoumidis further teaches wherein the assigned score for each of the plurality of conversational bots is based on a webpage rank associated with each of the plurality of conversational bots ([0047]-[0049] the bot answers ranked and ranking can be based on which bot is more popular than the others; [0107] crawling information placed on the internet and bots that are provided by a domain be discovered (i.e., websites associated with conversational bots)).  

As to dependent Claim 12, Emery and Koukoumidis teach all the limitations of claim 10.  Koukoumidis further teaches wherein the assigned score for each of the plurality of conversational bots is based on a popularity of each of the conversational bots ([0047]-[0049] the bot answers ranked and ranking can be based on which bot is more popular than the others (i.e., a popularity rating for the chat bot)).

As to dependent Claim 13, Emery and Koukoumidis teach all the limitations of claim 8.  Koukoumidis further teaches wherein identify the task by applying one or more natural language processing models to the natural language input ([0050] fig. 4 shows a user submits a query to a weather bot, where the query is: What is the weather like in Sunnyvale tomorrow?; [0053] the user request analyzer can analyze the user request to determine a user query; [0061] the bot recommendation model will be used for recommending a bot to a user based on a query).  

As to dependent Claim 14, Emery and Koukoumidis teach all the limitations of claim 8.  Emery further teaches wherein populating the marketplace ([0066] the new bot generator receive the request from the conversation bot recommender and generate a new bot based on the query; the new bot generator located at a third party; the new bot added to a total list of bots stored in the conversation bot recommender), the populating comprising:  identifying a new skill ([0044] the conversational bot routing engine generate a new bot to fit the query either by itself or by a third party - thus, identifying a new skill to answer the query); and adding the new skill to the marketplace ([0066] the new bot generator receive the request from the conversation bot recommender and generate a new bot based on the query; the new bot generator located at a third party; the new bot  added to a total list of bots stored in the conversation bot recommender).  Koukoumidis further teaches wherein crawling a plurality of website directories ([0107] when the search engine creates its index, such as through crawling information placed on the internet, bots that are provided by a domain may be discovered); identifying a new skill from the crawling of the plurality of website directories ([0107] operation 506 queries a known or registered bot directory; when the search engine creates its index, such as through crawling information placed on the internet, bots that are provided by a domain may be discovered; the presence of these bots can be placed in a directory; bots are known through discovery process).

Claims 19-20 are storage device/ medium claims corresponding to the method claims 2-3 above, and therefore, rejected for the same reasons.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Emery in view of Lu et al. (US 2018/0332167 A1 hereinafter Lu).

As to dependent Claim 5, Emery teaches all the limitations of claim 1.  However, Emery fails to expressly teach wherein receiving a request to register a new skill to the marketplace; identifying a skill type associated with the request; and determining whether the new skill includes each of a plurality of marketplace requirements, the marketplace requirements comprising a requisite activity each skill of the skill type must support.
 	In the same field of endeavor, Lu teaches wherein receiving a request to register a new skill to the marketplace ([0015] a chat bot registered with a web application using a bot framework registration; the bot framework registration collect registration information regarding a chat bot that is seeking to be registered with the web application); identifying a skill type associated with the request ([0016] the registration information include a chat bot category); and determining whether the new skill includes each of a plurality of marketplace requirements, the marketplace requirements comprising a requisite activity each skill of the skill type must support ([0017] the bot framework service bus , the web channel service bus , or the bot review service may verify the chat bot; predefined queries may be sent to the chat bot and the responses to these queries collected; the classifiers determine if the responses match an area that may disqualify the chat bot (i.e., determining whether the new skill includes marketplace requirements comprising a requisite activity)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving a request to register a new skill to the marketplace; identifying a skill type associated with the request; and determining whether the new skill includes each of a plurality of marketplace requirements, the marketplace requirements comprising a requisite activity each skill of the skill type must support, as suggested in Lu into Emery.  Doing so would be desirable because it would provide assurance that a third-party chat bot is operating to the rules and/or policies of the search engine provider  (Lu [0002]).  

As to dependent Claim 6, Emery and Lu teaches all the limitations of claim 5.  Lu further teaches wherein registering the new skill to the marketplace if a determination is made that the new skill includes each of the plurality of marketplace requirements for the skill type ([0016]-[0018] the registration information  include a chat bot category; the bot framework service bus , the web channel service bus , or the bot review service may verify the chat bot; predefined queries may be sent to the chat bot and the responses to these queries collected; the classifiers determine if the responses match an area that may disqualify the chat bot; if the responses from the chat bot are classified in an inappropriate area, the chat bot may be disqualified from registering with the web application; [0020] the chat bot that is included in the search results is a third-party chat bot that was successfully registered, including passing through the various classifiers - thus, registering if the new skill meets the marketplace requirements).  

As to dependent Claim 7, Emery and Lu teaches all the limitations of claim 5.  Lu further teaches wherein denying registration of the new skill to the marketplace if a determination is made that the new skill does not include each of the plurality of marketplace requirements for the skill type ([0017]-[0018] the bot framework service bus , the web channel service bus , or the bot review service may verify the chat bot; predefined queries may be sent to the chat bot and the responses to these queries collected; the classifiers determine if the responses match an area that may disqualify the chat bot; if the responses from the chat bot are classified in an inappropriate area, the chat bot may be disqualified from registering with the web application).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Emery in view of Koukoumidis, further in view of Lu et al. (US 2018/0332167 A1 hereinafter Lu).

As to dependent Claim 15, Emery and Koukoumidis teach all the limitations of claim 8.  Koukoumidis  further teaches wherein receive a request to register a new skill to the marketplace ([0107] the system can provide a registration mechanism where domains that provide bots can register them so that they become known to the system).
However, Emery and Koukoumidis fail to expressly teach wherein identify a skill type associated with the request; and determine whether the new skill includes each of a plurality of marketplace requirements, the marketplace requirements comprising a requisite activity each skill of the skill type must support.  
 In the same field of endeavor, Lu teaches wherein identifying a skill type associated with the request ([0015] a chat bot registered with a web application using a bot framework registration; the bot framework registration collect registration information regarding a chat bot that is seeking to be registered with the web application; [0016] the registration information include a chat bot category); and determining whether the new skill includes each of a plurality of marketplace requirements, the marketplace requirements comprising a requisite activity each skill of the skill type must support ([0017] the bot framework service bus , the web channel service bus , or the bot review service may verify the chat bot; predefined queries may be sent to the chat bot and the responses to these queries collected; the classifiers determine if the responses match an area that may disqualify the chat bot (i.e., determining whether the new skill includes marketplace requirements comprising a requisite activity)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein identify a skill type associated with the request; and determine whether the new skill includes each of a plurality of marketplace requirements, the marketplace requirements comprising a requisite activity each skill of the skill type must support, as suggested in Lu into Emery and Koukoumidis.  Doing so would be desirable because it would provide assurance that a third-party chat bot is operating to the rules and/or policies of the search engine provider  (Lu [0002]).  

As to dependent Claim 16, Emery, Koukoumidis, and Lu teach all the limitations of claim 15.  Lu further teaches wherein register the new skill to the marketplace if a determination is made that the new skill includes each of the plurality of marketplace requirements for the skill type ([0016]-[0018] the registration information  include a chat bot category; the bot framework service bus , the web channel service bus , or the bot review service may verify the chat bot; predefined queries may be sent to the chat bot and the responses to these queries collected; the classifiers determine if the responses match an area that may disqualify the chat bot; if the responses from the chat bot are classified in an inappropriate area, the chat bot may be disqualified from registering with the web application; [0020] the chat bot that is included in the search results is a third-party chat bot that was successfully registered, including passing through the various classifiers - thus, registering if the new skill meets the marketplace requirements).    

As to dependent Claim 17, Emery, Koukoumidis, and Lu teach all the limitations of claim 15.  Lu further teaches wherein deny registration of the new skill to the marketplace if a determination is made that the new skill does not include each of the plurality of marketplace requirements for the skill type ([0017]-[0018] the bot framework service bus , the web channel service bus , or the bot review service may verify the chat bot; predefined queries may be sent to the chat bot and the responses to these queries collected; the classifiers determine if the responses match an area that may disqualify the chat bot; if the responses from the chat bot are classified in an inappropriate area, the chat bot may be disqualified from registering with the web application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Liang et al. (US 2021/0144107 A1) teaches [0018] Chatbot owners may register one or more chatbots with an orchestrated chat service. During the registration process, the chatbot owners can provide descriptions of the chatbot being registered, along with one or more intents and entities associated with the chatbot to the chat service's natural language classifier. An “intent” may refer to a representation of the purpose of a user's input. Chatbot owners may define an intent for each type of user request the registered chatbot intends to support. An “entity” may refer to a term or object that is relevant to an intent and provides a specific context for an intent; [0020] in other embodiments where the confidence interval predicting the most likely registered chatbot to respond to the user input falls below a selected threshold, the orchestrator may forward the user input and chat session history to an advanced AI discovery service capable of identifying a suitable chatbot that may not be registered with the chat service or the discovery service may use artificial intelligence and machine learning to respond directly to the user; [0082] chatbot owners to register one or more fields describing the chatbot 241 being registered. For instance, in some embodiments, chatbot owners may register a chatbot 241 by providing a chatbot name, provide a node or endpoint location where the chatbot 241 being registered can be contacted with requests, one or more intents or entities and a description of the chatbot. Intents or entities may be manually entered or registered with the natural language classifier 211. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143